Exhibit 10.30

 

EXECUTION COPY

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

AGREEMENT dated as of August 10, 2005 between InSight Health Services Corp., a
Delaware corporation (“Company”), and Louis E. Hallman, III (“Executive”). 
InSight Health Services Holdings Corp., a Delaware corporation (“Parent”) is a
party to this Agreement solely for the purposes of Section 3.07.

 

Company wishes to employ Executive, and Executive wishes to accept such
employment, in each case subject to the terms and conditions hereof. 
Accordingly, Company and Executive hereby agree as follows:

 

I.                                         TERM

 

Commencing as of the first date of Executive’s employment with Company,
Executive is to be employed by Company for rolling twelve (12) month periods,
whereby Executive’s term of employment is twelve (12) months on a continuing
basis, unless earlier terminated in accordance with Article IV below.

 

II.                                     EMPLOYMENT

 

SECTION 2.01  Employment by Company.  Company, for itself and its subsidiaries
and affiliates, employs Executive for the term of this Agreement to render full
time services as Company’s Executive Vice President and Chief Strategy Officer
and in such other capacities as the Board of Directors of Company (“Board”) may
assign and, in connection therewith, to perform such duties as are reasonably
consistent with Executive’s position and as the Board shall direct.  Executive
agrees to perform such duties as are reasonably consistent with the duties
normally pertaining to the office to which Executive has been elected or
appointed, subject always to the direction of the Board.  Subject to
Section 5.01 hereof, Executive’s expenditure of reasonable amounts of time for
personal business, charitable or professional activities will not be deemed a
breach of Executive’s undertaking to provide full time services hereunder,
provided that such activities do not interfere materially with Executive’s
rendering of such services.

 

SECTION 2.02  Acceptance of Employment by Executive.  Executive accepts such
employment and shall render the services required by this Agreement to be
rendered by Executive.  Executive shall also serve on request during all or any
part of the term of this Agreement as an officer of Company and of any of its
subsidiaries or affiliates without any compensation therefor other than as
specified in this Agreement.

 

SECTION 2.03  Place of Employment.  Executive’s principal place of employment
shall be located at 26250 Enterprise Court, Suite 100, Lake Forest, California
92630.  In the event that the principal place of employment of Executive is
relocated to a site that is more than 80 miles from Executive’s principal
residence, subject to Section 4.05(a) hereof, Company may require Executive to
relocate Executive’s principal residence to within 80 miles of such site. 
Notwithstanding the foregoing, Executive acknowledges that the duties to be
performed by

 

--------------------------------------------------------------------------------


 

Executive hereunder are such that Executive may be required to travel
extensively, principally within the United States, in connection with Company
Business (as defined below).

 

III.                                 COMPENSATION

 

SECTION 3.01  Salary, Bonuses, Life Insurance.  As compensation for the services
to be rendered pursuant to this Agreement, Company shall pay Executive, and
Executive shall accept, a salary of  $275,000.00 per annum (“Annual Salary”),
payable in accordance with the payroll policies of Company for senior executives
as from time to time in effect, less such amounts as may be required to be
withheld by applicable federal, state and local law and regulations (the
“Payroll Policies”).

 

In addition to the Annual Salary, Executive shall be eligible to receive and
Company shall pay an annual bonus based on a percentage of Executive’s Annual
Salary agreed upon by the Executive and the Company’s President and Chief
Executive Officer (“Bonus”) (a) 75% of which Bonus shall be based upon Company
achieving the goals set forth in a budget prepared by Company management and
adopted or approved by the Board; and (b) 25% of which Bonus shall be based upon
the achievement of other goals mutually agreed upon by Executive and the
President and Chief Executive Officer of Company and approved by the Board. 
Such Bonuses are payable on the earlier to occur of the date Parent’s (i) annual
report on Form 10-K is filed with the Securities and Exchange Commission (“SEC”)
for such year and (ii) year-end audit has been completed for such year.

 

For the fiscal year ending June 30, 2006, Executive shall be eligible to receive
a Bonus, which shall equal 40% of Executive’s Annual Salary, prorated from the
first date of employment through June 30, 2006, 50% of which is guaranteed.

 

Company shall purchase and maintain in full force and effect at all times during
the term of this Agreement a policy of term insurance on the life of Executive
payable to such beneficiary or beneficiaries as Executive may designate in an
amount equal to three (3) times the amount of the Annual Salary; provided
Executive shall comply with the issuing insurance company’s requirements for
issuance of the policy.

 

SECTION 3.02  Performance Review. Executive’s performance shall be reviewed and
evaluated by the Board annually during the term of this Agreement.

 

SECTION 3.03  Participation in Employee Benefit Plans.  Executive shall be
entitled during the term of this Agreement, if and to the extent eligible, to
participate in any life insurance, medical, health and accident and disability
plan or program, pension plan or similar benefit plan of Company, which may be
available to senior executives of Company generally, on the same terms as such
other executives.

 

SECTION 3.04  Expenses.  Subject to such policies as may from time to time be
established by Company for senior executives of Company generally, Company shall
pay or reimburse Executive for all reasonable business expenses actually
incurred or paid by Executive during the term of this Agreement in the
performance by Executive of services under this Agreement, upon

 

2

--------------------------------------------------------------------------------


 

presentation of expense statements or vouchers or such other supporting
information as Company may reasonably require.

 

SECTION 3.05  Automobile Allowance.  Company shall pay Executive $750 per month
and all reasonable expenses of operating an automobile subject to such policies
as may from time to time be established and amended by Company.

 

SECTION 3.06  Vacation.  Executive shall be entitled to three (3) weeks of paid
vacation each year during the term of this Agreement, which Executive may
accumulate up to six (6) weeks, to be taken at a time or times which do not
unreasonably interfere with Executive’s duties hereunder.

 

SECTION 3.07  Stock Options.  Parent shall grant stock options to Executive,
pursuant to the terms of the Stock Option Agreement substantially in the form of
Exhibit A, to purchase shares of Parent common stock in an amount to be
determined by the President and Chief Executive Officer of Company and approved
by the board of directors of Parent.

 

IV.                                TERMINATION

 

SECTION 4.01  Termination upon Death.  If Executive dies during the term of this
Agreement, this Agreement shall terminate as of the date of Executive’s death.

 

SECTION 4.02  Termination upon Disability.  Executive’s employment may be
terminated by Company due to Executive’s permanent and total disability (within
the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended) (“Disability”), so that Executive is unable substantially to perform
Executive’s services required by this Agreement to be rendered by Executive for
(i) a period of three (3) consecutive months or (ii) for shorter periods
aggregating three (3) months during any twelve (12) month period.  Company may,
at any time after the last day of the three (3) consecutive months of Disability
or the day on which the shorter periods of Disability equal an aggregate of
three (3) months, by 30 days’ written notice to Executive, terminate this
Agreement and Executive’s employment hereunder.  Any such determination of
Disability shall be made by a physician chosen by a majority of the members of
the Board in its sole and unfettered discretion.  Nothing in this Section 4.02
shall be deemed to extend the term of this Agreement or of Executive’s
employment hereunder, beyond the term specified in Article I hereof.

 

SECTION 4.03  Termination for Cause.  If the Board decides that Cause (as
defined below) exists, it may remove Executive for Cause and terminate this
Agreement and the term of Executive’s employment hereunder on the date specified
in written notice to Executive.  If terminated for Cause, Executive shall have
no right to receive any monetary compensation or benefit hereunder with respect
to any period after the date specified in such notice.  Such notice may also
terminate Executive’s right to enter Company’s premises.  For purposes of this
Agreement, the term “Cause” means any of the following:

 

(a)                                  Executive has been convicted or pled guilty
or no contest to any crime or offense (other than any crime or offense relating
to the operation of a motor vehicle) which is likely to

 

3

--------------------------------------------------------------------------------


 

have a material adverse impact on the business operations or financial or other
condition of Company, or any felony offense;

 

(b)                                 Executive has committed fraud or
embezzlement;

 

(c)                                  Executive has breached any of Executive’s
obligations under this Agreement and Executive has failed to cure the breach
within 30 business days following receipt of written notice of such breach from
Company;

 

(d)                                 Company, after reasonable investigation,
finds that Executive has violated material written policies and procedures of
Company, including but not necessarily limited to, policies and procedures
pertaining to harassment and discrimination;

 

(e)                                  Executive has failed to obey a specific
written direction from the Board (unless such specific written instruction
represents an illegal act), provided that (i) such failure continues for a
period of 30 business days after receipt of such specific written direction, and
(ii) such specific written direction includes a statement that the failure to
comply therewith will be a basis for termination hereunder; or

 

(f)            any willful act or omission on Executive’s part which is
materially injurious to the financial condition or business reputation of
Company or any of its subsidiaries.

 

SECTION 4.04  Termination in Discretion of Company.  Company may, at any time
thereafter by 30 days’ written notice to Executive, terminate this Agreement and
the term of Executive’s employment hereunder, and Executive thereafter shall
have only such rights to receive monetary compensation or benefits hereunder in
respect of any period after the effective date of termination as are provided in
Section 4.07 hereof.  Such notice may also terminate Executive’s right to enter
Company’s premises.

 

SECTION 4.05  Voluntary Termination for Good Reason.  During the period
commencing upon the occurrence of Good Reason (as defined below) and continuing
for 60 days thereafter, Executive shall have the right to terminate Executive’s
employment for Good Reason (as defined below), whereupon Executive shall become
entitled to receive compensation as provided in Section 4.07 hereof. 
Termination by the Executive pursuant to the preceding sentence shall be
effective upon 60 days written notice to Company.  For purposes of this
Agreement, “Good Reason” means any of the following:

 

(a)                                  the movement by Company, without
Executive’s consent, of Executive’s principal place of employment to a site that
is more than 80 miles from Executive’s principal residence;

 

(b)                                 a reduction by Company, without Executive’s
consent, in Executive’s Annual Salary, duties and responsibilities, and title,
as they may exist from time to time; or

 

(c)                                  a failure by Company to comply with any
material provisions of this Agreement which has not been cured within 30 days
after notice of such noncompliance has been given by

 

4

--------------------------------------------------------------------------------


 

Executive to Company, or if such failure is not capable of being cured in such
time, for which a cure shall not have been diligently initiated by Company
within the 30 day period.

 

SECTION 4.06  Voluntary Termination Without Good Reason.  Executive shall have
the right to terminate this Agreement upon 60 days’ written notice to Company
and, upon such termination, Executive shall not have the right to receive any
monetary compensation or benefit hereunder with respect to any period after the
date specified in such notice.

 

SECTION 4.07  Compensation on Termination.

 

(a)                                  If the term of Executive’s employment
hereunder is terminated pursuant to Section 4.01 hereof, Company shall pay to
the executors or administrators of Executive’s estate or Executive’s heirs or
legatees (as the case may be) all compensation accrued and unpaid up to the date
of Executive’s death.

 

(b)                                 If the term of Executive’s employment
hereunder is terminated pursuant to Section 4.02, 4.04, 4.05, or 4.07(c) hereof,
Company shall (i) pay to Executive all compensation accrued and unpaid up to the
effective date of termination; (ii) pay to Executive additional compensation in
an amount equal to twelve (12) months of compensation at the Annual Salary rate
then in effect, payable in accordance with the Payroll Policies; and
(iii) maintain, at Company’s expense, in full force and effect, for Executive’s
continued benefit until the earlier of (x) twelve (12) months after the
effective date of termination or (y) commencement of Executive’s benefits
pursuant to full time employment with a new employer under such employer’s
standard benefits program, all life insurance, medical, health and accident, and
disability plans or programs, in which Executive was entitled to participate
immediately prior to the effective date of termination; provided, that
Executive’s continued participation is permissible under the general terms and
provisions of such plans or programs and provided further, that Company shall be
entitled to amend or terminate any employee benefit plans which are applicable
generally to Company’s employees.  In the event that Executive’s participation
in any such plan or program is prohibited, Company shall arrange to provide
Executive with benefits substantially similar to those which Executive was
entitled to receive under such plans or programs.  Any amounts paid by Company
to Executive under (i) and (ii) above may be reduced, in the case of termination
pursuant to Section 4.02, by the amount which Executive is entitled to receive
under the terms of Company’s long-term disability insurance policy for senior
executives as and if in effect at the effective date of termination.  Any
payments made pursuant to this Section 4.07 shall be reduced by such amounts as
are required by law to be withheld or deducted.

 

(c)           Notwithstanding any provision herein to the contrary, if Executive
is terminated by Company without Cause, or Executive terminates Executive’s
employment for Good Reason, within twelve (12) months of a Change in Control (as
defined herein) which occurs after the Effective Time, Executive shall be
entitled to the payments and benefits set forth in Section 4.07(b).  For
purposes hereof, a “Change in Control” shall be deemed to have occurred if (i)
any person, or any two or more persons acting as a group, and all affiliates of
such person or persons (a “Group”), who prior to such time beneficially owned
less than 50% of the then outstanding capital stock of Company or Parent, shall
acquire shares of Company’s or Parent’s capital stock

 

5

--------------------------------------------------------------------------------


 

in one or more transactions or series of transactions, including by merger, and
after such transaction or transactions such person or group and affiliates
beneficially own 50% or more of Company’s or Parent’s outstanding capital stock,
or (ii) Company or Parent shall sell all or substantially all of its assets to
any Group which, immediately prior to the time of such transaction, beneficially
owned less than 50% of the then outstanding capital stock of Company or Parent.

 

(d)                                 The compensation rights provided for
Executive in this Section 4.07 shall be Executive’s sole and exclusive remedies
with respect to Section 4.01, 4.02, 4.04, 4.05, or 4.07(c) hereof, and
Executive, the executors or administrators of Executive’s estate or Executive’s
heirs or legatees (as the case may be) shall not be entitled to any other
compensation, damages or relief in connection therewith.

 

V.                                    CERTAIN COVENANTS OF EXECUTIVE

 

SECTION 5.01  Covenants Against Unfair Competition.

 

(a)                                  Acknowledgments.  Executive acknowledges
that, as of the date hereof (i) the principal business of Company and its
affiliates is the provision of diagnostic imaging, treatment and related
management services through a network of mobile magnetic resonance imaging
(“MRI”) and positron emission tomography (“PET”) facilities, fixed-site MRI and
PET facilities and multi-modality centers, at times, together with other
healthcare providers, utilizing the related equipment and computer programs and
“software” and various corporate investment structures (“Company Business”);
(ii) Company Business is primarily national in scope; (iii) the industry is
highly competitive; and (iv) Executive’s duties hereunder will cause Executive
to have access to and be entrusted with various trade secrets not readily
available to the public or competitors, consisting of business accounts, lists
of customers and other business contacts, information concerning Company’s
relationships with actual or potential clients or customers and the needs or
requirements of such clients or customers, budgets, business and financial
plans, employee lists, financial information, artwork, designs, graphics,
marketing plans and techniques, business strategy and development, know-how or
other matters connected with Company Business, computer software programs and
specifications (some of which may be developed in part by Executive under this
Agreement), which items are owned exclusively by Company and used in the
operation of Company Business (“Trade Secrets”).  Notwithstanding the foregoing,
the parties agree that the term “Trade Secrets” shall not include information
which (i) is or becomes generally available to the public, without violation of
any obligation of confidentiality by Executive, (ii) is or becomes available
from a third party on a nonconfidential basis, provided that such third party is
not bound by a confidentiality agreement concerning the Trade Secrets and
(iii) is or has been independently acquired or developed by Executive without
violating the provisions of this Section.

 

Executive further acknowledges that the Trade Secrets will be disclosed to
Executive or obtained by Executive and received in confidence and trust for the
sole purpose of using the same for the sole benefit of Company Business. 
Executive also acknowledges that such Trade Secrets are valuable to Company, of
a unique and special nature, and important to Company in competing in the
marketplace.

 

6

--------------------------------------------------------------------------------


 

During and after the term of this Agreement (otherwise than in the performance
of this Agreement), without Company’s prior written consent, Executive shall not
divulge or use all or any of the Trade Secrets to or for any person or entity
except (i) for the benefit of Company and as necessary to perform Executive’s
services under this Agreement; and (ii) when required by law, and then only
after consultation with Company or unless such information is in the public
domain.  In the event that Executive, becomes or is legally compelled (whether
by deposition, interrogatories, request for documents, subpoena, civil
investigative demand or similar process) to disclose any Trade Secrets,
Executive shall provide Company with prompt, prior written notice of such
requirement so that Company may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Section.  Executive
agrees that Executive’s obligations under this Section 5.01 shall be absolute
and unconditional.

 

(b)                                 Breach.  Executive understands and agrees
that Executive’s employment with Company may be terminated if Executive breaches
this Agreement or in any way divulges such Trade Secrets.  Executive further
understands and agrees that Company may be irreparably harmed by any violation
or threatened violation of this Agreement and, therefore, Company may be
entitled to injunctive relief to enforce any of the provisions contained herein.

 

(c)                                  Non-Compete.  During the period of
Executive’s employment, Executive will not directly or indirectly either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any activity or business which Company shall
determine in good faith to be in competition in any substantial way with Company
Business within any metropolitan area in the United States or elsewhere in which
Company is then engaged in Company Business.  The parties acknowledge that in
California and some states post-employment non-compete clauses may be generally
unenforceable, but that other states and jurisdictions permit such agreements. 
Executive hereby agrees that Executive will not directly or indirectly, either
as an employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity, engage or participate in any activity or business which Company shall
determine in good faith to be in competition in any substantial way with Company
Business as conducted at the effective date of termination of Executive’s
employment by Company for or a period of twelve (12) months after the
termination of Executive’s employment and that this Section will be enforceable
to the greatest extent of the law.

 

(d)                                 No Solicitation of Employees.  During
Executive’s employment and for a period of twelve (12) months after the
termination of Executive’s employment, Executive will not, either directly or
indirectly, either alone or in concert with others, solicit or entice or
participate in the solicitation or attempt to solicit or in any manner encourage
employees of Company to leave Company or work for anyone that is in competition
in any substantial way with Company Business (which in the case of the period
following Executive’s termination, shall mean Company Business as conducted as
of the effective date of termination of Executive’s employment with Company);
provided, however, that the public listing, advertising or posting of an
available position shall not constitute solicitation or an attempt to solicit
hereunder and this subsection (d) shall not preclude Executive from hiring an
individual pursuant thereto.

 

7

--------------------------------------------------------------------------------


 

(e)                                  No Solicitation of Customers.  Executive
will not during the course of Executive’s employment, or for twelve (12) months
thereafter, either directly or indirectly call on, solicit, or take away, or
attempt to call on, solicit or take away any of Company’s customers on behalf of
any business that is in competition in any substantial way with Company. 
Executive promises and agrees not to engage in any unfair competition with
Company.  During Executive’s employment, Executive agrees not to plan or
otherwise take any preliminary steps, either alone or in concert with others, to
set up or engage in any business enterprise that would be in competition with
Company Business.  In the event of the termination of Executive’s employment and
for a period of twelve (12) months thereafter, Executive will not accept any
employment or engage in any activities which Company shall determine in good
faith to be competitive with Company, if the fulfillment of the duties of the
competitive employment or activities would inherently require Executive to
reveal Trade Secrets to which Executive has access or learned during Executive’s
employment on behalf of any business that is in competition in any substantial
way with Company.

 

(f)                                    Return of Company Property.  In the event
of the termination of Executive’s employment, Executive will deliver to Company
all devices, records, sketches, reports, proposals, files, customer lists,
mailing or contact lists, correspondence, computer tapes, discs and design and
other document and data storage and retrieval materials (and all copies,
compilations and summaries thereof), equipment, documents, duplicates, notes,
drawings, specifications, research tape or other electronic recordings,
programs, data and other materials or property of any nature belonging to
Company or relating to Company Business, and Executive will not take with
Executive or allow a third party to take, any of the foregoing or any
reproduction of any of the foregoing.  Company property includes personal
property, made or compiled by Executive, in whole or in part and alone or with
others, or in any way coming into Executive’s possession concerning Company
Business or other affairs of Company or any of its affiliates.

 

(g)                                 Disclosure and Assignment of Rights. 
(i)  Executive shall promptly disclose and assign to Company and its affiliates
or its nominee(s), to the maximum extent permitted by Section 2870 of the
California Labor Code, as it may be hereafter amended from time to time, all
right, title and interest of Executive in and to any and all ideas, inventions,
discoveries, secret processes and methods and improvements, together with any
and all patents that may be issued thereon in the United States and in all
foreign countries, which Executive may invent, develop or improve, or cause to
be invented, developed or improved, during the term of this Agreement or which
are (1) conceived and developed during normal working hours, and (2) related to
the scope of Company Business.  As used in this Agreement, the term “invent”
includes “make”, “discover”, “develop”, “manufacture” or “produce”, or any of
them; “invention” includes the phrase “any new or useful original art, machine,
methods of manufacture, process, composition of matter, design, or configuration
of any kind”; “improvement” includes “discovery” or “production”; and “patent”
includes “Letters Patent” and “all the extensions, renewals, modifications,
improvements and reissues of such patents”.

 

(ii)                                  Executive shall disclose immediately to
duly authorized representatives of Company any ideas, inventions, discoveries,
secret processes and methods and improvements covered by the provisions of
paragraph (i) above, and execute all documents reasonably required

 

8

--------------------------------------------------------------------------------


 

in connection with the application for an issuance of Letters Patent in the
United States and in any foreign country and the assignment thereof to Company
and its affiliates or its nominee(s).

 

SECTION 5.02  Rights and Remedies Upon Breach.  If Executive breaches, or
threatens to breach, in any material respect any of the provisions of Section
5.01 hereof (“Restrictive Covenants”), Company shall, in addition to all its
other rights hereunder and under applicable law and in equity, have the right to
seek specific enforcement of the Restrictive Covenants by any court having
jurisdiction, including, without limitation, the granting of a preliminary
injunction which may be granted without the necessity of proving damages or the
posting of a bond or other security, it being acknowledged that any such breach
or threatened breach may cause irreparable injury to Company and that money
damages may not provide an adequate remedy to Company.  In addition to and not
in lieu of any other remedy that Company may have pursuant to this Agreement or
otherwise, in the event of any breach of any provision of Section 5.01 during
the period which Executive is entitled to receive payments and benefits pursuant
to Section 4.07, such period shall terminate as of the date of such breach and
Executive shall not thereafter be entitled to receive any salary or other
payments or benefits under this Agreement, including, but not limited to, any
stock options granted to Executive.

 

SECTION 5.03  Severability and Modification of Covenants.  Company and Executive
agree and acknowledge that the duration, scope and geographic area of the
Restrictive Covenants described in this Section 5.01 are fair, reasonable and
necessary in order to protect the good will and other legitimate interests of
Company, that adequate consideration has been received by Executive for such
obligations, and that these obligations do not prevent Executive from earning a
livelihood.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions.  If any court of
competent jurisdiction construes any of the Restrictive Covenants, or any part
thereof, to be unenforceable because of the duration or geographic scope of such
provision or otherwise, such provision shall be deemed amended to the minimum
extent required to make it enforceable and, in its reduced form, such provision
shall then be enforceable and enforced.

 

VI.                                CERTAIN AGREEMENTS

 

SECTION 6.01    (a)   Customers, Suppliers.  Executive does not have, and at any
time during the term of this Agreement shall not have, any employment with or
any direct or indirect interest in (as owner, partner, shareholder, employee,
director, officer, agent, consultant or otherwise) any customer of or supplier
to Company.

 

(b)                                 Certain Activities.  Executive during the
term of this Agreement shall not (i) give or agree to give, any gift or similar
benefit of more than nominal value to any customer, supplier, or governmental
employee or official or any other person who is or may be in a position to
assist or hinder Company in connection with any proposed transaction, which gift
or similar benefit, if not given or continued in the future, might adversely
affect the business or prospects of Company, (ii) use any corporate or other
funds for unlawful contributions, payments, gifts or entertainment, (iii) make
any unlawful expenditures relating to political activity to government

 

9

--------------------------------------------------------------------------------


 

officials or others, (iv) establish or maintain any unlawful or unrecorded funds
in violation of Section 30A of the Securities Exchange Act of 1934, as amended,
and (v) accept or receive any unlawful contributions, payments, gifts, or
expenditures.

 

VII.                            MISCELLANEOUS

 

SECTION 7.01  Notices.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed or faxed, or sent by certified, registered or express mail,
postage prepaid, and shall be deemed given when so delivered personally,
telegraphed, telexed or faxed, or if mailed, two (2) days after the date of
mailing, as follows:

 

 

(i)

If to Company, addressed to it at:

InSight Health Services Corp.

 

 

 

26250 Enterprise Court, Suite 100

 

 

 

Lake Forest, CA 92630

 

 

 

Attention: General Counsel

 

 

 

Facsimile No.: (949) 462-3703

 

 

 

 

 

(ii)

If to Parent, addressed to it at:

InSight Health Services Holdings Corp.

 

 

 

c/o J.W. Childs Associates, L.P.

 

 

 

111 Huntington Avenue, Suite 2900

 

 

 

Boston, MA 02199

 

 

 

Attention: Edward D. Yun

 

 

 

Facsimile No.: (617) 753-1101

 

 

 

 

 

 

with copies to:

The Halifax Group, L.L.C.

 

 

 

1133 Connecticut Avenue, N.W., Suite 700

 

 

 

Washington, D.C. 20036

 

 

 

Attention: David Dupree

 

 

 

Facsimile No.: (202) 296-7133

 

 

 

 

 

 

 

Kaye Scholer LLP

 

 

 

425 Park Avenue

 

 

 

New York, NY 10022

 

 

 

Attention: Stephen C. Koval, Esq.

 

 

 

Facsimile No.: (212) 836-8689

 

(iii)                               If to Executive, to the address or facsimile
set forth below Executive’s signature hereto.  Any party hereto may, by notice
to the other, change its address for receipt of notices hereunder.

 

SECTION 7.02  Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

10

--------------------------------------------------------------------------------


 

SECTION 7.03  Waivers and Amendments.  This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, amended, modified, superseded, canceled, renewed or extended,
only by a written instrument signed by Executive, Company and Parent.  No waiver
of any provision of this Agreement shall be deemed to be a waiver of any other
provision, whether or not similar.  No such waiver shall constitute a continuing
waiver.  No delay on the part of either party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of either party of any right, power or privilege hereunder, preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder.

 

SECTION 7.04  Assignment.  This Agreement is personal to Executive, and
Executive’s rights and obligations hereunder may not be assigned by Executive. 
Company may assign this Agreement and its rights, together with its obligations,
hereunder (i) in connection with any sale, transfer or other disposition of all
or substantially all of its assets or business(s), whether by merger,
consolidation or otherwise; or (ii) to any wholly owned subsidiary of Company,
provided that Company shall remain liable for all of its obligations under this
Agreement.

 

SECTION 7.05  Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

SECTION 7.06  Headings.  The article and section headings in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

SECTION 7.07  Number.  Unless the context of this Agreement otherwise requires,
words using the singular or plural number will also include the plural or
singular number.

 

SECTION 7.08  Governing Law.  This Agreement shall be governed by the laws of
the State of California, without regard to any conflicts of law principles
thereof that would call for the application of the laws of any other
jurisdiction.  Subject to Section 7.11 below, any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the courts of the
State of California, or if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of California, and each of the
parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.  Process in any action or proceeding referred
to in the preceding sentence may be served on any party anywhere in the world,
whether within or without the State of California.

 

SECTION 7.09  Expenses.  Should either party institute an action to enforce this
Agreement or any provision hereof, or for damages by reason of any alleged
breach of this Agreement or any provisions hereof, Executive shall be entitled
to receive from Company Executive’s reasonable travel and living expenses,
incurred by Executive in connection with preparation for and participation in
any proceeding relating to the action if Executive is the prevailing party or
such portion thereof as the court may award.

 

SECTION 7.10  Effective Date.  This Agreement shall be effective as of the date
hereof.

 

11

--------------------------------------------------------------------------------


 

SECTION 7.11   (a)   Resolution of Disputes.   Executive and Company mutually
agree and understand that as an inducement for Company to enter into this
Agreement, Executive and Company agree and consent to the resolution by
arbitration of all claims or controversies, past, present or future, whether
arising out of the employment relationship (or its termination) or relating to
this Agreement that Company may have against Executive or that Executive may
have against Company or against its officers, directors, employees or agents in
their capacity as such or otherwise. The only claims that are arbitrable are
those that, in the absence of this arbitration provision, would have been
justiciable under applicable state or federal law. The claims covered by this
arbitration provision, include, but are not limited to, claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied); tort claims; claims for discrimination, retaliation or harassment
(including, but not limited to, race, sex, sexual orientation, religion,
national origin, age, marital status, or medical condition, handicap or
disability); claims for benefits (except claims under an employee benefit or
pension plan that either (i) specifies that its claims procedure shall culminate
in an arbitration procedure different from this one, or (ii) is underwritten by
a commercial insurer which decides the claims); and claims for violation of any
federal, state, or other governmental law, statute, regulation or ordinance,
except claims excluded in Section 7.10 (b) below.

 

Except as otherwise provided in this arbitration provision, both Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action (other than an administrative charge of discrimination) in
any way related to any claim covered by this arbitration provision.

 

(b)                                 Claims Excluded From Arbitration. Claims
Executive may have for workers’ compensation or unemployment compensation
benefits are not covered by this arbitration provision. Also not covered are
claims by Company for injunctive and/or other equitable relief, including but
not limited to those for unfair competition and/or the use and/or unauthorized
disclosure of Trade Secrets or confidential information, as to which Executive
understands and agrees that Company may seek and obtain relief from a court of
competent jurisdiction.

 

(c)                                  Arbitration Procedures. Executive and
Company understand and agree that the arbitration will take place in Orange
County, California, in accordance with the California Employment Dispute
Resolution Rules of the American Arbitration Association then in effect in the
State of California, and judgment upon such award rendered by the arbitrator(s)
may be entered in any court having jurisdiction thereof. The decision of the
arbitrator(s) shall be bound by generally accepted legal principles, including,
but not limited to, all rules of law and legal principles concerning potential
liability, burdens of proof, and measure of damages found in all applicable
California statutes and administrative rules and codes, and all California case
law.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Executive Employment
Agreement as of the date first above written.

 

 

COMPANY

 

 

 

 

 

INSIGHT HEALTH SERVICES CORP.

 

 

 

 

 

 

 

 

By:

/s/ Bret W. Jorgensen

 

 

 

 

 

Name:  Bret W. Jorgensen

 

 

 

 

Title:  President and Chief Executive

 

 

 

 

Officer

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

/s/ Louis E. Hallman, III

 

 

Name: Louis E. Hallman, III

 

 

 

 

 

Address and Facsimile Number:

 

 

 

 

 

118 Brookdale Place

 

 

Solana Beach, CA 92075

 

 

Fax: (858) 755-6485

 

 

 

 

 

PARENT

 

 

 

 

 

INSIGHT HEALTH SERVICES
HOLDINGS CORP.

 

(solely for the purpose of Section 3.07)

 

 

 

 

 

 

 

By:

/s/ Bret W. Jorgensen

 

 

 

Name:  Bret W. Jorgensen

 

 

 

Title:  President and Chief Executive

 

 

 

Officer

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STOCK OPTION AGREEMENT

 

14

--------------------------------------------------------------------------------

 